DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manaois et al. U.S. PGPub 2014/0007909.
Regarding claim 10, Manaois discloses a computer comprising a processor and a memory storing instructions executable by the processor to: actuate a first valve to inject a first additive to fluid supplied to a sensor window in response to determining a first condition (e.g. via a controller) based on data from a sensor including the sensor window (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4); actuate a second valve to inject a second additive to the fluid in response to determining a second condition (e.g. via a controller) based on data from the sensor (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4); and actuate a third valve to inject a third additive to the fluid in response to determining a third condition (e.g. via a controller) based on data from the sensor (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4).   	Regarding claim 13, Manaois discloses the computer of claim 10, wherein the second condition is ice buildup on the sensor window (e.g. pg. 1-2, ¶14; pg. 3, ¶31).
 	Regarding claim 16, Manaois discloses a sensor system comprising: a sensor including a sensor window (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4); means for cleaning the sensor window with fluid (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4); means for injecting a first additive into the fluid in response to determining a first condition based on data from the sensor (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4); means for injecting a second additive into the fluid in response to determining a second condition based on data from the sensor (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4); and means for injecting a third additive into the fluid in response to determining a third condition based on data from the sensor (e.g. pg. 3-4, ¶23 and 28-36; Fig. 4).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manaois as applied to the claims above, and further in view of Deane et al. U.S. PGPub 2020/0001331.
Manaois discloses various dirt and debris being detected from a sensor (e.g. pg. 1-2, ¶14; pg. 3, ¶31), but does not explicitly disclose detecting an insect on the sensor window.
 	Deane discloses detecting various foreign matter on a sensor window, including an insect (e.g. pg. 1, ¶4; pg. 30, ¶224). This would include a time after washing.
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to additionally detect an incident of an insect impacting the sensor window. One of ordinary skill in the art would have been motivated to do this since the insect can obstruct the view of the sensor thereby requiring the sensor window to be cleaned.
 	Therefore, it would have been obvious to modify Manaois to obtain the invention as specified in claims 11 and 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
May 19, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116